The answer sets up that the insiu’ance company Was indebted to the firm of which he was a member, for losses on the 13th of April, 1851-, and that the defendant and the company on that day settled and adjusted the note in controversy, and the company agreed to surrender it to defendant. The offer, which was excluded, was to show this settlement in March, 1851. On the trial the defendant read the evidence of James Noxon, the plaintiff’s cashier, taken under a stipulation, proving by EToxon’s testimony that the note was discounted by the plaintiff on the 31st December;, 1853, three months before the alleged settlement.
The note in this case was an ordinary negotiable promissory note,. payable at a fixed time and place, and in all .respects like the note of Maxwell, and made payable to the order of the secretary, and was given for the premium for insurance on defendant’s vessel or propeller.
This judgment should also be reversed.